—In a proceeding pursuant to Family Court Act article 4, the appeal is from (1) an order of the Family Court, Nassau County (Dwyer, H.E.), dated September 17, 1996, which granted the petitioner’s application for leave to enter judgment in the sum of $21,765 representing support arrears, and (2) an order of the same court (Medowar, J.), also dated September 17, 1996, which, after a hearing, found him in willful violation of a prior order of support of the same court.
Ordered that the appeal from the order of the Hearing Examiner is dismissed, without costs or disbursements (see, Family Ct Act § 1112); and it is further,
Ordered that the order of Judge Medowar is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeal from the order dated September 17, 1996, which found that the appellant was in willful violation of a prior order of support. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, *515386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Ritter, Copertino and Mc-Ginity, JJ., concur.